Exhibit 10.6 CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE COMMISSION. OEM AGREEMENT between Bruker Nano GmbH having its Registered Office at Schwarzschildstr. 10-12, 12489 Berlin, Germany, together with its subsidiary and affiliate companies from time to time hereinafter referred to as "Bruker", and Caldera Pharmaceuticals, Inc. having its Registered Office at 1209 Orange Street, Wilmington, County of New Castle, Delaware, 19801, USA, together with its subsidiary and affiliate companies from time to time hereinafter referred to as "Caldera", - Bruker and Caldera hereinafter referred to individually as "a Party" and collectively as "the Parties" - Table of Contents Preamble 3 1 Definitions 3 2 Development of M4 BIO 3 3 Promotion and Sale of XRPro 4 4 M4 BIO Lead Time, Delivery, Forecasting 4 5 M4 BIO Prices and Payment Terms 5 6 M4 BIO Warranty 6 7 XRPro Installation 6 8 XRPro Technical Service and System Maintenance 6 9 Non-Competition 6 10 Confidentiality 7 11 Limitation of Liability 7 12 Duration of Agreement, Termination 8 13 Assignment 9 14 Notices 9 15 Arbitration 10 16 Applicable Law 10 17 Protection of Goodwill of Products; Compliance with Law 10 18 Written Form 10 19 Legally Void or Unfeasible Provisions 10 Preamble I. Bruker is engaged in the development, manufacture and sales of complete systems and components for micro- and nanoanalysis on electron microscopes (EDS, EBSD) as well as X-ray fluorescence spectrometry (small spot- and µXRF, TXRF). In particular Bruker is offering the M4 TORNADO, a high performance desk top µXRF analyzer with large sample chamber, high-speed XYZ-stage and spot size of < 100 µm. II. Caldera pioneers in high-throughput label-free measurement of protein-drug binding and has developed a unique technology that is based on direct chemical analysis of protein-drug combinations by means of micro X-ray fluorescence (µXRF) spectroscopy. To date Caldera is offering its customers analytical services using its technology. An essential part of the technology is a desk top µXRF analyzer that Caldera used to source from third party vendors. III. Recently, Caldera is faced with an increasing demand for a product from its customers, who are interested in establishing this technology in their own labs, rather than just buying the analyical service from Caldera. Caldera is therefore seeking to create a commercial product as a combination of a µXRF analyzer and Caldera’s technology. IV. This OEM Agreement is intended to stipulate the terms and conditions under which a. Bruker shall develop a customized version of the M4 TORNADO that meets the application specific requirements of Caldera’s technology, b. Bruker shall manufacture and sell to Caldera the customized version of the M4 TORNADO, c. Caldera shall promote, sell and support the product based on the customized version of the M4 TORNADO, d. Bruker shall provide technical repair and maintenance service to Caldera’s customers. 1. Definitions In this Agreement and its Annexes, the following definitions shall apply: The term “M4 BIO” means the customized version of the M4 TORNADO that meets the application specific requirements of Caldera’s technology, consisting of hardware and software as specified in Annex 1 to this Agreement. The term “XRPro” means the commercial product to be created by the Parties, incorporating the M4 Bio from Bruker and Caldera’s technology. 2. Development of M4 BIO The Parties are in agreement that to the best of their knowledge the hardware and software specifications given in Annex 1 to this Agreement represent the complete and correct description of the M4 BIO. Bruker undertakes to develop and implement the modifications and/or additional features to the standard software of the M4 TORNADO, necessary to meet the M4 BIO specifications as set out in Annex 1, within 3 months after the signing of this Agreement. Bruker’s costs related to the development of the M4 BIO shall be borne by Bruker. Upon completion of the development Bruker shall provide Caldera with a prototype M4 BIO on a loan basis. The terms and conditions of the loan will be agreed between the Parties in a separate loan agreement. 3 If after delivery and test by Caldera of the prototype M4 BIO, Caldera should come to the conclusion that the software provided by Bruker is not fully meeting Caldera’s actual requirements, because a) in Caldera’s understanding the functionality as described in Annex 1 has not been realized by Bruker to its full extent, or b) the description of the required M4 BIO functionality as set out in Annex 1 was not entirely complete and correct, the Parties will jointly define and specify the remaining or additional development to be done by Bruker as well as a time schedule for the completion of such remaining or additional development. If future technical progress and/or further development result in variations to the specification of the M4 BIO, or if such variations become necessary for other reasons, then Bruker shall notify Caldera in writing of such variations. The Parties shall then agree on an alteration or an amendment of this Agreement with respect to the specification, the pricing and the time schedule for the variation to become effective. In the event that future alterations of the M4 BIO with respect to design or specification are desired by Caldera, then Caldera shall request such alterations in writing and provide Bruker with full particulars of such alterations. Provided that such requested alteration is technically feasible and economically reasonable, the Parties shall then agree on an alteration or an amendment of this Agreement with respect to the specification, the pricing and the time schedule for the alteration to become effective. 3. Promotion and Sale of XRPro Caldera will be responsible for worldwide marketing and sales of the XRPro. Subject to revocation by Bruker at any time, the XRPro shall be co-labeled with both Bruker’s and Caldera’s corporate logos, and Caldera shall be permitted to use the trademark Bruker and trademarks registered in Bruker's name for advertising and promotional purposes, provided that Caldera observes the applicable Bruker directives and uses only those trademark designs approved in writing in advance by Bruker. However Caldera shall not file for registration trade marks of Bruker in its own name. Upon request by Bruker or if required by law, Bruker and Caldera shall conclude a separate trademark license agreement. Caldera shall not assume obligations in the name of or on the account of Bruker and shall not make any represent­ations or warranties on behalf of Bruker, except as expressly authorized by Bruker in writing. Caldera shall be deemed at all times to be an independent contractor and nothing contained herein shall be deemed to create the relationship of employer and employee or joint venture between Caldera and Bruker. Caldera shall strictly comply with all laws and regulations regarding the performance of its activities under this Agreement. 4. M4 BIO Lead Time, Delivery, Forecasting The delivery of M4 BIO by Bruker to Caldera is subject to the conditions specified in "General Terms and Conditions of Bruker Nano GmbH“, attached as Annex 3 to this Agreement, unless otherwise provided for in this Agreement or in special conditions, as agreed upon, applicable to certain products, systems or services, types of business or special transactions. 4 Bruker shall deliver M4 BIO upon the receipt of written purchase orders from Caldera. On the order sheet Caldera will indicate the complete customer details (address, telephone, fax, e-mail) as prerequisite for customer service by Bruker. Standard lead time for the Product is XXXX from receipt and acceptance of order. Bruker will shorten the lead time to XXXX if Caldera provides a 6 months rolling forecast on a monthly basis. Caldera will work closely with Bruker to manage a forecast and supply process to enable both Parties to profitably engage with all customer opportunities and required deliveries. Bruker will ensure capacity and production slots to meet this forecast. Each month Bruker and Caldera will review the planned capacity and capability to react to additional orders for the subsequent 6 calendar months. Delivery shall be DAP to the delivery address specified on the purchase order. 5. M4 BIO Prices and Payment Terms The configurations and prices for the M4 BIO, related options and services are given in Annex 1 to this Agreement. All prices are XXXX exclusively for the purpose of this Agreement. XXXX. XXXX will be applied to the transfer prices as the total XXXX as per the table below. Quantity sold 1-10 11-20 >20 XXXX XXXX XXXX XXXX The first XXXX will be invoiced at XXXX. If the XXXX is sold within the same period, XXXX. The total XXXX will be settled with the XXXX. If the XXXX is sold within the same period, the XXXX. The XXXX will be settled with the invoice for the XXXX. The first 12 months period shall commence on the first day of the month in which Caldera receives the first purchase order for an XRPro from a customer. The XXXX will be reviewed annually. Bruker shall invoice Caldera a) XXXX upon receipt of the purchase order; b) XXXX upon delivery; c) XXXX upon installation and acceptance at the customer. Caldera shall pay invoices within XXXX from the invoice date. Payments shall be made in USD. In the event that Caldera is in arrears in payment of an invoice, XXXX. Bruker shall retain title to the goods until payment in full for all deliveries. Caldera may resell the goods in the ordinary course of business and thereby assigns to Bruker as security all debts or claims arising from such resale. XXXX - redacted pursuant to a confidentiality request with the United States Securities and Exchange Commission 5 6. M4 BIO Warranty Bruker warrants the M4 BIO to be free of defects in workmanship and materials when used under normal operating conditions and when applied in accordance with specifications. The warranty period for M4 BIO is 12 months from the date of installation of the XRPro at customer’s site, maximum 15 months from the date of shipment of the M4 Bio from Bruker to Caldera or the customer (Warranty Period). During the Warranty Period all costs related to the making good of any defect shall be borne by Bruker, including any costs of the transport of defective items to be returned to Bruker and their return to Caldera or to the customer. This provision does not apply to products which exhibit a failure as a result of any act of negligence or omission by Caldera, its agents, representatives, its customers or any other third party. 7. XRPro Installation Installation of XRPro systems and user training shall be provided by local Caldera or Caldera Local Rep service engineers, provided such engineers have been trained by Bruker and have obtained a certificate for M4 BIO installation and operation. In case no certified Caldera or Caldera Local Rep engineer is available locally, installation and user training shall be done by a local Bruker engineer. Additional charges apply for the installation and training of the end user by Bruker personnel according to the M4 BIO Service Price List given in Annex 2 to this Agreement. 8. XRPro Technical Service and System Maintenance Caldera shall provide the first line service contact to its XRPro customers. If the initial diagnosis by Caldera suggests that a failure is related to the M4 BIO, Caldera shall notify the local Bruker Service in writing as soon as it is reasonably able. Bruker shall provide Caldera with contact details of local Bruker Service for each country or territory in which the XRPro has been installed. Based on the customer’s / Caldera’s failure report, and supported by further investigations via telephone or on-site if necessary, Bruker Service shall provide a quote for the repair to the customer / Caldera. Upon receipt of the purchase order from the customer / Caldera Bruker Service shall repair the defective M4 BIO. Prices and rates for repair services are provided in Annex 2 to this Agreement. Bruker offers Caldera / Caldera’s customers service contracts for the M4 BIO at different price / performance levels as set out in Annex 2 to this Agreement. Services provided by Bruker under service contracts and prices of service contracts may be country specific. 9. Non-Competition Caldera shall not, without the prior written consent of Bruker a) copy the M4 BIO or parts thereof; b) develop, manufacture, act as intermediary for, or distribute products that compete directly or indirectly with the M4 BIO or parts thereof. Bruker shall not, without the prior written consent of Caldera a) make the M4 BIO available to any third party that competes directly or indirectly with Caldera; b) make any attempts to market and sell the XRPro directly to end users. 6 If this Agreement is terminated by either Party, the provisions of this Section 9 shall remain in force for a period of three years subsequent to the termination of this Agreement; except that if Bruker terminates the agreement, Subsection 9.1 shall be voided, and if Caldera terminates the agreement, Subsection 9.2 shall be voided. If future technical progress or further business development requires the necessity to change the specifications of the M4 BIO, replace the M4 BIO with a next generation machine, or expand the XRpro product line with x-ray fluorescence equipment with greater or lesser capabilities than are provided by the M4 BIO, then Bruker shall have the right of first refusal to manufacture the x-ray fluorescence equipment. Bruker shall notify Caldera within 30 days of its election to manufacture the x-ray fluorescence equipment. Should Bruker elect not to manufacture the x-ray fluorescence equipment, then Caldera can make or have made the equipment without violating the provisions of Section 9. Confidentiality Either Party hereby undertakes to: a) keep confidential all information (written or oral) concerning the business and affairs of the other Party that it shall have obtained or received as a result of discussions leading up to or the entering into or in the performance of this Agreement. (the “Information”); b) not without the other Party's written consent disclose the information in whole or in part to any other person save those of its employees involved in the performance of this Agreement to whom such disclosure is necessary; and c) use the Information solely in connection with the performance of this Agreement and not for its own or the benefit of any other third party. The provisions of subsection 10.1. shall not apply to the whole or any part of the Information to the extent that is: a) trivial or obvious; b) in the public domain; The terms of this Section 10 shall survive the termination of this Agreement. Limitation of Liability Bruker shall not be responsible for the XRPro sold by Caldera or for claims of third parties with respect to the XRPro, if such claims are on account of failure on the part of Caldera to comply with all the terms and conditions of this Agreement. Caldera shall be fully responsible for test and supply of the XRPro to its customers as well as for sourcing parts and components required for the assembly and test of the XRPro including the procurement of the M4 BIO from Bruker. Caldera shall at its cost and expenses obtain all licenses, consents and sanctions from the Government of the concerned country and other authorities, agencies and bodies, necessary or required during the continuance of this Agreement for importing the M4 BIO from Bruker and the manufacture and selling of XRPro in accordance with the terms of this Agreement. Neither Party to this Agreement shall be liable for any failure or delay on its part in performing any of its obligations under this Agreement or for any losses, damages, costs, charges or expenses incurred or suffered by the other Party by reason of such failure or delay, if and so far as such failure or delay shall be arising out of Force Majeure. Bruker shall solely be responsible for and shall indemnify Caldera against all claims, expenses, losses and damages arising out of defects in the M4 BIO used in the assembly of the XRPro, provided that such defects are notified to Bruker in writing in accordance with Section 8.2. above, however no later than within 15 months of date of shipment of the relevant M4 BIO by Bruker. 7 XXXX shall be liable to pay to XXXX, other than for reasons mentioned in Section XXXX. above and XXXX, or such larger or extended periods as maybe mutually agreed between the Parties in writing, from the delivery date originally specified by XXXX, provided however that such XXXX. Bruker's liability arising out of or in connection with the supply or non supply of any M4 BIO or other defect or unsafe condition with respect to that M4 BIO, shall be limited to XXXX Caldera shall solely be responsible for and indemnify Bruker against all claims or losses incurred due to improper working of the safety features of the XRPro including any amount claimed in the event of any accident caused by such improper working of the safety features, where such improper working has occurred on account of failure of Caldera to comply with the terms and conditions of this Agreement. Duration of Agreement, Termination This Agreement shall become effective upon its signing and shall remain in force for an indefinite period of time. Either Party may terminate this Agreement without cause by giving the other Party six (6) months prior written notice. Notwithstanding the provisions of Subsection 12.1., either Party is entitled to terminate this Agreement prematurely and with immediate effect for important reasons. An important reason shall be deemed to exist, for example, if: a) due to Force Majeure, or other circumstance beyond a Party's reasonable control, the Party's performance under this Agreement is hindered for more than six (6) months; b) a Party violates the provisions of Section 9; c) a petition is filed against a Party under the provisions of the laws of insolvency or bankruptcy; d) a Party is in serious arrears with respect to its payment commitments (payments due of USD 100,000 or more after having received a reminder) or otherwise materially breaches this Agreement so that the other Party's adherence to this Agreement cannot reasonably be expected; e) Caldera violates the applicable export laws and regulations (refer to Section 16). Caldera shall ensure that, upon termination of this Agreement, all sub-agreements entered into by it shall be cancelled such that, to the extent feasible, they expire on the date of termination of this Agreement. A notice of termination shall not give cause for any claims for damages, indemnity or compensation unless the termination is due to reasons attributable to a Party. Assignment The Parties agree this agreement imposes certain obligations on both Parties.Neither Party shall assign any rights under this agreement not specifically transferable by its terms without the prior written consent of the other Party, except that each Party may, without such consent, assign this agreement and the rights, obligations and interests of such Party, in whole or in part, to any of its Affiliates so long as such Affiliate can perform that Party's obligations. 8 Notices All notices which either of the Parties is required or desires to serve to the other pursuant to the terms of this Agreement shall be in writing and shall be delivered to the following addresses. Email or fax with confirmation shall be acceptable notice. to Caldera: Benjamin P. Warner Caldera Pharmaceuticals, Inc. 278-D DP Road Los Alamos, NM 87544, USA Tel :+1 Fax : +1 Email: Warner@CPsci.com to Bruker:
